10

1]

12

13

14

15

16

iW

18

19

20

21

Case 2:19-cv-00532-RSL Document 13 Filed 03/06/20 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK
TRIAL DATE: 9/14/2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
TRESSA GRUMMER, NO. 2:19-cv-00532-RSL
Plaintiff, STIPULATED MOTION TO EXTEND
EXPERT WITNESS DISCLOSURES
V. AND DISCOVERY DEADLINES
WASHINGTON STATE
DEPARTMENT OF CORRECTIONS
and ROBERT CARSRUD,
Defendants.

 

 

 

Plaintiff Tressa Grummer and Defendants Washington State Department of Corrections
and Robert Carsrud hereby submit this Joint Stipulated Motion to Extend Deadlines for Expert
Witness Disclosures and for completing Discovery.

On June 7, 2019, this Court entered a Case Scheduling Order in this case. Under the
Order, the Court set the deadline for a motion for expert witness disclosures as March 18, 2020,
and the discovery cutoff for May 17, 2020. ECF No. 10 at 1.

For disclosure of experts and service of written reports, the parties stipulate that there is

STIPULATED MOTION TO EXTEND EXPERT FRANK FREED
SUBIT & THOMAS LLP

Cree oe nos tease DEADLINES - 1 Suite 1200 Hoge Building, 705 Second Avenue
ase INO. £:19-cv- - Seattle, Washington 98104-1798
(206) 682-6711

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cv-00532-RSL Document13 Filed 03/06/20 Page 2 of 3

good cause for the Court to extend the deadline for expert witness disclosure from the current
date of March 18, 2020 to April 17, 2020, or 145 days before the date set for trial. Plaintiff's
counsel, Sean M. Phelan, is an attorney of record in Brzycki v. Harborview Medical Center and
University of WA, 2:18-cv-01582-MJP. This case is set for trial on April 6, 2020, necessitating
attention to trial preparation by Ms. Phelan that would otherwise be directed to this case.
Similarly, Defendant’s counsel, Scott A. Marlow, is an attorney of record in Rispoli v.
Department of Children Youth and Family, 19-2-09467-2 SEA. This case is also set for trial on
April 6, 2020, necessitating attention to trial preparation by Mr. Marlow.

Due to the above and due to the impact those extensions might have on on-going
discovery, good cause also exists for the extension of the discovery deadline in this case.
According to the case schedule, Dkt 10 at 1, the current deadline for completion of discovery is
May 17, 2020. The parties propose that this deadline be extended 30 days to June 15, 2020.

The parties stipulate to a rebuttal expert deadline of 30 days after the other party’s
disclosure. See Fed. R. Civ. P. 26(a)(2)(D)(ii). Thus, the proposed stipulated deadlines are as
follows:

e Deadline for reports from expert witnesses under FRCP 26(a)(2) due: April 17, 2020
e Deadline for reports from rebuttal experts under FRCP 26(a)(2) due: May 18, 2020
e Deadline for discovery cutoff: June 15, 2020

The parties do not anticipate nor intend for these extensions to affect the remaining dates
set forth in the Court’s case schedule.

For the foregoing reasons, the Court should grant the parties’ Stipulated Motion and

extend the deadlines as outlined above.

STIPULATED MOTION TO EXTEND EXPERT FRANK FREED
SUBIT & THOMAS LLP

DISCLOSURE AND DISCOVERY DEADLINES - 2
. Suite 1200 Hoge Building, 705 Second Avenue
Case No. 2:19-cv-00532-RSL Seattle, Washington 98104-1798
(206) 682-6711

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cv-00532-RSL Document 13 Filed 03/06/20 Page 3 of 3

RESPECTFULLY SUBMITTED this 6th day of March, 2020.

FRANK FREED SUBIT & THOMAS LLP STATE OF WASHINGTON

By:_/s/ Sean M. Phelan By:__/s/ Scott A. Marlow
Sean M. Phelan, WSBA# 27866 Scott A. Marlow, WSBA#25987
705 Second Avenue, Suite 1200 Scott M. Barbara, WSBA#20885
Seattle, Washington 98104-1798 Assistant Attorneys General
Telephone: (206) 682-6711 800 Fifth Avenue, Suite 2000
Email: mcote@frankfreed.com Seattle, WA 98104

scott.marlow@atg.wa.gov
scott.barbara@ate.wa.gov

Attorneys for Plaintiff Attorneys for Defendants

IT IS SO ORDERED:

patep: Verda %, 2020 .

 

Abies L Cahiak?

 

HONORABLE ROBERT S. LASNIK
United States District Court Judge

STIPULATED MOTION TO EXTEND EXPERT FRANK FREED
SUBIT & THOMAS LLP

DISCLOSURE AND DISCOVERY DEADLINES - 3 Suite 1200 Hoge Building, 705 Second Avenue
Case No. 2:19-cv-00532-RSL Seattle, Washington 98104-1798
(206) 682-6711

 
